DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,723,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between instant claim 1 and ‘077 claim 1 is that the instant claim does not require the 150 bp size limitation, does not require the SSB limitations, and does not require the polymerase to be “non-strand-displacing”. Otherwise, ‘077 claim 1 contains all the features and limitations of instant claim 1, and thereby anticipates, and consequently renders obvious, instant claim 1. The dependent claims of each of the instant claims and the ‘077 claims correspond. Regarding instant claim 18, the only differences from ‘077 claim 18 are: the instant claim says “plurality” whereas ‘077 claim 18 says “more than two” (which is a plurality); the instant claim does not require the proteins to be purified; the instant claim does not recite the enzymatic processes that take place to cause the joining; and the instant claim requires the 5’ exonuclease to be “non-processive”. While this is not recited in ‘077 claim 18, ‘077 claim 7 recites specific exonucleases for practicing the invention that have this property. With regard to instant claim 19, it is noted that the methods of either ‘077 claim 1 or claim 18 actually perform this method.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,577,629. This is a statutory double patenting rejection.

Claim Interpretation
Prior to examination, the term “isolated” in claim 1 must be construed.  Applicant’s specification defines the term “isolated” as follows (paragraph [0023] of the published application):
“The term, an "isolated" protein, as used herein, means that the protein is removed from its original environment (e.g., the natural environment if it is naturally occurring), and isolated or separated from at least one other component with which it is naturally associated.”
Therefore, a cell lysate from which the insoluble fraction (e.g. cell wall or membrane material) has been removed would comprise "isolated" proteins.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18 and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Lai & Masker (Mol. Microbiol. (2000) 36(2):437-446, IDS reference) as evidenced by Lai & Masker (J. Bacteriol. (1998) 180(23):6193-6202, IDS reference) and as evidenced by Hinkle & Richardson (J. Biol. Chem. (1974) 249(9):2974-2980, IDS reference).
Lai & Masker (2000) taught an in vitro system using extracts of phage T7-infected E. coli to repair double-strand breaks in the T7 genome (see abstract and figure 5, for example).  These extracts would have inherently comprised a non-processive 5' exonuclease (T7 gene 6 exonuclease; see figure 5), a single stranded DNA binding protein (SSB) which accelerates nucleic acid annealing (T7 gene 2.5 protein; see figure 5), a non strand-displacing DNA polymerase (T7 gene 5 product, i.e. the T7 DNA polymerase, as well as E. coli pol I; see figure 5; see also page 443, column 2, about 2/3 of the way down, beginning "As depicted in Fig. 5, repair could be completed..."), and a ligase (E. coli DNA ligase).  Lai & Masker (2000) stated that the extracts were “made as previously described”, citing Lai & Masker (1998) (see page 444, column 2, “In vitro repair”).  Lai & Masker (1998), in turn, cite Hinkle & Richardson (1974) (page 6195, column 1, first sentence of second paragraph, reference 9).  Hinkle & Richardson (1974) evidence that these extracts were prepared by lysis of infected E. coli cells followed by centrifugation.  The supernatant was taken as the extract (thus leaving behind the insoluble fraction) (page 2975, column 1, sections entitled “Preparation of Cell Extract”).  Hence, the cell extracts prepared by Lai & Masker (2000) represent a situation where the proteins were removed from their original environment, and isolated or separated from at least one other component with which they were naturally associated (in this case, the insoluble fraction of the infected host cells).
Lai & Masker (2000) also taught, in particular, joining two double strand DNA molecules wherein the distal region of the first molecule and the proximal end of the second molecule share a region of sequence identity (see figure 1; Lai used a 2136 bp PCR product to repair a double strand break in a T7 genome; hence the “left” genome fragment can be considered one double strand DNA molecule, while the PCR product can be considered the second double strand DNA molecule; the “region of sequence identity” corresponds to the overlap between the PCR product and the “left” genome fragment, i.e. position 5594-6663 of the T7 genome).  
Lai & Masker (2000) were successful in joining these two DNA molecules to form a substantially intact double stranded DNA molecule, in which a single copy of the region of sequence identity was retained.  This is evident because the break occurs in the T7 ligase gene (see page 439, column 1, “Results”), and if there remained both regions of sequence identity in the joined molecule, the duplication would have prevented restoration of a functional T7 ligase.  However, as seen from Table 1, 60.9% of the repaired genomes were ligase positive, as indicated by the ability to grow on a ligation-defective host (ligts7).  Furthermore, upon KpnI digestion of the repaired genomes, the correct 3.6 kb fragment was observed, indicating that an "extra copy" of the region of sequence identity was not present (see figure 2).
Regarding the mechanism for joining recited in claim 19, these limitations are clearly illustrated in figure 5 and further explained at page 443, column 2, about 2/3 of the way down, beginning "As depicted in Fig. 5, repair could be completed...".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637